                                  Case 2:19-cv-01231-JAM-DB Document 16 Filed 10/29/20 Page 1 of 2


                             1    Jessica R. Lohr (Bar No. 302348)
                             2    TROUTMAN SANDERS LLP
                                  jessica.lohr@troutman.com
                             3    11682 El Camino Real, Suite 400
                             4    San Diego, CA 92130
                                  Telephone: 858.509.6044
                             5    Facsimile: 858.509.6040
                             6
                             7    Attorney for Defendant
                             8    Ocwen Loan Servicing, LLC
                             9
                           10                           UNITED STATES DISTRICT COURT

                           11                          EASTERN DISTRICT OF CALIFORNIA

                           12                                     SACRAMENTO DIVISION

                           13     GREG DUTKA,                                Case No. 2:19-cv-01231-JAM-DB
                           14                      Plaintiff,                STIPULATION TO DISMISS ACTION
                                                                             WITH PREJUDICE
                           15           v.
                                                                             Hon. John A. Mendez
                           16     OCWEN LOAN SERVICING, LLC,
                           17                      Defendant.
                           18
                           19           Plaintiff Greg Dutka (“Dutka”) and Defendant Ocwen Loan Servicing, LLC
                           20     (“Ocwen”) (jointly the “Parties”), herby move this Honorable Court to dismiss the
                           21     above-entitled action with prejudice. In support of this joint motion, the Parties
                           22     state as follows:
                           23                1. The Parties have reached a settlement in this action;
                           24                2. The Parties to this litigation have jointly entered into this Stipulation;
                           25                3. Ocwen, without acknowledging liability or wrongdoing, and Dutka,
                           26                   without acknowledging liability or wrongdoing, have agreed to fully
                           27                   and completed settle this matter;
                           28                4. The Parties are to bear their own fees and costs;
   T ROU T MA N PE PPE R
HA M IL TON S A NDE RS LLP
11682 EL CAMINO REAL, SUITE 400                                                            STIPULATION TO DISMISS ACTION
     SAN DIEGO, CA 92130
                                                                            -1-
                                                                                             CASE NO. 2:19-CV-01231-JAM-DB
                                  Case 2:19-cv-01231-JAM-DB Document 16 Filed 10/29/20 Page 2 of 2


                             1               5. The settlement between Dutka and Ocwen is memorialized in a written
                             2                  settlement agreement, now fully executed by Ocwen and Dutka; and
                             3               6. The parties agree that this Court may proceed to dismiss this action in
                             4                  its entirety with prejudice, pursuant to Fed. R. Civ. P. 41(a(1)(A)(ii).
                             5    WHEREFORE, the Parties jointly move this Court to dismiss the above-captioned
                             6    action with prejudice.
                             7
                                  Dated: October 29, 2020                      TROUTMAN PEPPER HAMILTON
                             8                                                 SANDERS LLP
                             9
                           10
                                                                               By: /s/ Jessica R. Lohr
                           11
                                                                                   Jessica R. Lohr
                           12
                                                                                   Attorney for Defendant
                           13
                           14
                           15
                                  Dated: October 29, 2020                      CHRISTOPHER R.
                           16                                                  MILTENBERGER, PLLC
                           17
                           18
                                                                               By: /s/ Christopher Miltenberger
                           19                                                      Christopher Miltenberger
                           20
                                                                                   Attorney for Plaintiff
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
   T ROU T MA N PE PPE R
HA M IL TON S A NDE RS LLP
11682 EL CAMINO REAL, SUITE 400                                                           STIPULATION TO DISMISS ACTION
     SAN DIEGO, CA 92130
                                                                           -2-
                                                                                            CASE NO. 2:19-CV-01231-JAM-DB
                                  39686634
